To compel respondent to issue a certificate for certain lands where the conditions entitling relator to a certificate of purchase were that he should pay one-fourth down and the rest at any time thereafter, with interest; the refusal to issue a paid up certificate being based upon the ground that the taxes levied in respect to said land from the time of their purchase remained unpaid.
Granted October 6, 1880.
A statute enacted after the original purchase added the condition to such sale that the taxes should also be paid. The court *1057in granting the writ held that the State did not release any tax lien on the land by giving a deed, and that this would not govern a case where the certificate of purchase had been issued after the passage of the statute.